 

Exhibit 10.1

 

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this "Amendment"), dated
as of June 21, 2012, is between UNITED DEVELOPMENT FUNDING III, LP, a Delaware
limited partnership ("Borrower"), and WESLEY J. BROCKHOEFT, an individual
("Lender").

 

RECITALS:

 

Borrower and Lender have entered into that certain Loan and Security Agreement
dated as of September 21, 2009 (as the same has been amended by that certain
First Amendment to Loan and Security Agreement dated as of June 21, 2010 and the
same may be further amended or otherwise modified, the "Agreement"). Borrower
and Lender now desire to amend the Agreement as herein set forth.

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows effective as of the date
hereof unless otherwise indicated:

 

ARTICLE 1.

 

Definitions

 

Section 1.1.          Definitions. Capitalized terms used in this Amendment, to
the extent not otherwise defined herein, shall have the same meanings as in the
Agreement, as amended hereby.

 

ARTICLE 2.

 

Amendments

 

Section 2.1.          Amendments to Definitions in the Agreement. Effective as
of the date hereof, each of the following definitions set forth in the Agreement
is hereby amended and restated to read as follows:

 

"Client Loan" shall mean any loan, extension of credit, or financial
accommodation made by Borrower to or for the benefit of a Client or a Client
Borrower, the purpose of which Client Loan is related to the purchase and/or
development for sale as finished building lots for single-family residential
real estate and the improvements thereto or to Client Credit Enhancements
provided by Borrower in accordance with this Agreement.

 

"Initial Term" means the period commencing on the Agreement Date, and ending on
June 21, 2014.

 

"Permitted Liens" means: (a) Liens securing taxes, assessments and other
governmental charges or levies (excluding any Lien imposed pursuant to any of
the provisions of ERISA) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, but (i) in all cases only if payment shall not
at the time be required to be made or which are being diligently contested in
good faith by the Borrower by appropriate proceedings; provided that in any such
case an adequate reserve is being maintained by Borrower for the payment of the
same in accordance with GAAP, and (ii) in the case of warehousemen or landlords,
only if such liens are junior to the Security Interest in any of the Collateral,
(b) Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation or under payment or
performance bonds, (c) other Liens on real property owned by Borrower in the
nature of zoning restrictions, easements, and rights or restrictions of record
on the use of real property, which do not materially detract from the value of
such property or impair the use thereof in the business of Borrower, (d)
purchase money Liens, (e) Liens of Lender arising under this Agreement and the
other Loan Documents, (f) Liens securing Client Credit Enhancements made in
accordance with this Agreement, (g) Liens shown on Schedule 5.5(a) and (h) Liens
arising under the UDF Loan Agreement and the other Loan Documents (as such term
is defined in the UDF Loan Agreement).

 

Page 1

 

 

Section 2.2.          Amendment to Section 1.1 of the Agreement. Effective as of
the date hereof, subsections (a) and (c) of Section 1.1 of the Loan Agreement
are hereby amended and restated to read as follows:

 

(a)          Revolving Credit Limit. Lender previously made Loans and other
financial accommodations to Borrower in accordance with this Agreement. As of
June 21, 2012, the outstanding principal amount of the Revolving Loan Advances
is $15,000,000. After June 21, 2012, Borrower shall not request any Revolving
Loan Advances, and Lender shall not be obligated to, and shall not, make any
Revolving Loan Advances under this Agreement available to, or for the benefit
of, Borrower.

 

(c)          Repayment. Borrower shall repay the principal amount of the
Revolving Loan Advances in equal installments of $1,250,000 on the twenty-first
(21st) day of each March, June, September and December beginning on September
21, 2012. On the Termination Date, Borrower shall pay the aggregate unpaid
principal amount of all Revolving Loan Advances outstanding, all accrued but
unpaid interest thereon, all fees and expenses owing to Lender and all other
non-contingent Obligations. In additon, accrued interest shall be payable in
accordance with Section 1.3 hereof.

 

Section 2.3.          Amendment to Section 1.2 of the Agreement. Effective as of
the date hereof, Section 1.2 of the Loan Agreement is hereby amended and
restated to read as follows:

 

1.2          Borrowing Procedures. Borrower shall not request any Revolving Loan
Advances. Notwithstanding anything to the contrary in this Agreement or the
Revolving Note, any amount repaid or prepaid under this Agreement cannot be
re-borrowed.

 

Section 2.4.          Amendment to Section 1.5 of the Agreement. Effective as of
the date hereof, subsections (a) and (b) of Section 1.5 of the Loan Agreement
are hereby amended and restated to read as follows:

 

(a)          The Commitment made hereunder expires on June 21, 2012.

 

(b)          [Reserved].

 

Section 2.5.          Amendment to Section 7.3 of the Agreement. Effective as of
the date hereof, clause (d) of Section 7.3 of the Loan Agreement is hereby
amended and restated to read as follows:

 

Page 2

 

 

(d) Client Credit Enhancements; provided, that if any such Client Credit
Enhancement is (i) called or otherwise required to be paid by Borrower, then at
such time the Client or other beneficiary of such Client Credit Enhancement
shall reimburse Borrower for all amounts paid by Borrower to satisfy such Client
Credit Enhancement or shall be or become indebted to Borrower in the amount of
such obligation pursuant to a Client Note, which Client Note shall be subject to
the terms and conditions of this Agreement, and (ii) entered into or acquired on
or after June 21, 2012, then Borrower shall have obtained the Lender's prior
written consent to enter into or acquire such Client Credit Enhancement which
consent may be given or withheld by Lender in its sole and absolute discretion. 

 

Section 2.6.          Amendment to Section 7.17 of the Agreement. Effective as
of the date hereof, Section 7.17 of the Loan Agreement is hereby amended and
restated to read as follows:

 

7.17          Investments. Neither Borrower nor any Subsidiary of Borrower will
purchase, hold or acquire any Investment other than Client Joint Ventures,
Client Loans, Client Credit Enhancements and related Investments. Neither
Borrower nor any Subsidiary of Borrower will make or acquire any Client Credit
Enhancement on or after June 21, 2012 unless Borrower shall have obtained the
Lender's prior written consent to make or acquire such Client Credit Enhancement
which consent may be given or withheld by Lender in its sole and absolute
discretion.

 

ARTICLE 3.

 

Conditions Precedent

 

Section 3.1.          Conditions. The effectiveness of Article 2 of this
Amendment is subject to the satisfaction of the following conditions precedent:

 

(a)          Lender shall have received all of the following, each dated (unless
otherwise indicated) the date of this Amendment, in form and substance
satisfactory to Lender:

 

(i)          this Amendment, duly executed by Borrower and Lender;

 

(ii)         Borrower’s good standing certificates in Borrower’s jurisdiction of
organization and each other jurisdiction where Borrower is qualified to do
business;

 

(iii)        the General Partner’s and UMT Services’ good standing certificates
in the General Partner’s and UMT Services’ jurisdiction of organization and each
other jurisdiction where the General Partner and UMT Services are qualified to
do business;

 

(iv)        UCC search results against Borrower from its jurisdiction of
organization;

 

(v)         payment by Borrower to Lender of all fees (including the fee
required by Section 3.2 below), costs, and expenses owed to and/or incurred by
Lender in connection with the Loan Agreement or this Amendment;

 

(b)          Lender shall have received such additional documentation and
information as Lender or his legal counsel, Hunton & Williams LLP, may request;

 

(c)          The representations and warranties contained herein and in all
other Loan Documents, as amended hereby, shall be true and correct in all
material respects as of the date hereof as if made on the date hereof, except
for such representations and warranties limited by their terms to a specific
date;

 

Page 3

 

 

(d)          No Default or Event of Default shall have occurred and be
continuing; and

 

(e)          All proceedings taken in connection with the transactions
contemplated by this Amendment and all documentation and other legal matters
incident thereto shall be satisfactory to Lender and his legal counsel, Hunton &
Williams LLP.

 

Section 3.2.          Amendment Fee. Subject to the terms of the Agreement, in
consideration for the agreements by Lender under this Amendment, Borrower agrees
to pay to Lender upon the execution of this Amendment an amendment fee in the
aggregate amount of $150,000 via wire transfer in readily available funds, which
fee shall be deemed fully earned by Lender on the date hereof and
non-refundable.

 

ARTICLE 4.

 

Ratifications, Representations and Warranties

 

Section 4.1.          Ratifications. Except as expressly modified and superseded
by this Amendment, the terms and provisions of the Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect. Borrower and Lender agree that the Agreement as amended hereby and the
other Loan Documents shall continue to be legal, valid, binding and enforceable
in accordance with their respective terms. For all matters arising prior to the
effective date of this Amendment (including, without limitation, the accrual and
payment of interest and fees and compliance with financial covenants), the terms
of the Agreement (as unmodified by this Amendment) shall control and are hereby
ratified and confirmed. This Amendment shall constitute a Loan Document.

 

Section 4.2.          Representations and Warranties. Borrower hereby represents
and warrants to Lender as follows: (a)  no Default or Event of Default has
occurred and is continuing; (b) the representations and warranties set forth in
the Loan Documents are true and correct on and as of the date hereof with the
same effect as though made on and as of such date except with respect to any
representations and warranties limited by their terms to a specific date;
(c) the execution, delivery and performance of this Amendment has been duly
authorized by all necessary action on the part of Borrower and does not and will
not: (1) violate any provision of law applicable to Borrower, the certificate of
limited partnership, partnership agreement or other applicable governing
document of Borrower or any order, judgment, or decree of any court or agency of
government binding upon Borrower; (2) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation of Borrower; (3) result in or require the
creation or imposition of any material lien upon any of the assets of Borrower;
or (4) require any approval or consent of any Person under any material
contractual obligation of Borrower; and (d) the partnership agreement,
certificate of limited partnership or other applicable governing document of the
Borrower and the resolutions of UMT Services, Inc. attached as Annex 3 to the
Partnership Certificate of Borrower dated September 21, 2009 have not been
modified or rescinded and remain in full force and effect.

 

IN ADDITION, TO INDUCE LENDER TO AGREE TO THE TERMS OF THIS AMENDMENT, EACH OF
BORROWER, GENERAL PARTNER, AND UMT SERVICES (COLLECTIVELY, THE "OBLIGORS")
REPRESENTS AND WARRANTS THAT AS OF THE DATE OF THEIR EXECUTION OF THIS AMENDMENT
THERE ARE NO CLAIMS OR OFFSETS AGAINST OR RIGHTS OF RECOUPMENT WITH RESPECT TO
OR DEFENSES OR COUNTERCLAIMS TO THEIR OBLIGATIONS UNDER THE LOAN DOCUMENTS, AND
IN ACCORDANCE THEREWITH EACH OF THEM:

 

(a)          WAIVER. WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF
RECOUPMENT, DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR
TO THE DATE OF ITS EXECUTION OF THIS AMENDMENT; AND

 

Page 4

 

 

(b)          RELEASE. RELEASES AND DISCHARGES LENDER AND HIS EMPLOYEES, AGENTS,
AFFILIATES AND ATTORNEYS (COLLECTIVELY THE "RELEASED PARTIES") FROM ANY AND ALL
OBLIGATIONS, INDEBTEDNESS, LIABILITIES, CLAIMS, RIGHTS, CAUSES OF ACTION OR
DEMANDS WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW
OR EQUITY, WHICH SUCH OBLIGOR EVER HAD, NOW HAS, CLAIMS TO HAVE OR MAY HAVE
AGAINST ANY RELEASED PARTY ARISING PRIOR TO THE DATE HEREOF AND FROM OR IN
CONNECTION WITH THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.

 

ARTICLE 5.

 

Miscellaneous

 

Section 5.1.          Survival of Representations and Warranties. All
representations and warranties made in this Amendment or any other Loan Document
including any Loan Document furnished in connection with this Amendment shall
survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Lender or any closing shall affect the
representations and warranties or the right of Lender to rely upon them.

 

Section 5.2.          Reference to Agreement. Each of the Loan Documents,
including the Agreement and any and all other agreements, documents, or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Agreement as amended hereby, are hereby amended
so that any reference in such Loan Documents to the Agreement shall mean a
reference to the Agreement as amended hereby.

 

Section 5.3.          Expenses of Lender. As provided in the Agreement, Borrower
agrees to pay on demand all costs and expenses incurred by Lender in connection
with the preparation, negotiation, and execution of this Amendment and the other
Loan Documents executed pursuant hereto, including without limitation, the costs
and fees of Lender's legal counsel.

 

Section 5.4.          Severability. Any provision of this Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

Section 5.5.          Applicable Law. This Amendment and all other Loan
Documents executed pursuant hereto shall be governed by and construed in
accordance with the laws of the State of Texas and the applicable laws of the
United States of America.

 

Section 5.6.          Successors and Assigns. This Amendment is binding upon and
shall inure to the benefit of Lender and Borrower and their respective
successors and assigns, except Borrower may not assign or transfer any of its
rights or obligations hereunder without the prior written consent of Lender.

 

Section 5.7.          Counterparts. This Amendment may be executed in one or
more counterparts and on telecopy counterparts, each of which when so executed
shall be deemed to be an original, but all of which when taken together shall
constitute one and the same agreement.

 

Section 5.8.          Effect of Waiver. No consent or waiver, express or
implied, by Lender to or for any breach of or deviation from any covenant,
condition or duty by Borrower shall be deemed a consent or waiver to or of any
other breach of the same or any other covenant, condition or duty.

 

Section 5.9.          Headings. The headings, captions, and arrangements used in
this Amendment are for convenience only and shall not affect the interpretation
of this Amendment.

 

Page 5

 

 

Section 5.10.          ENTIRE AGREEMENT. THE AGREEMENT, AS AMENDED BY THIS
AMENDMENT, AND THE OTHER LOAN DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT AMONG
THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THIS
AMENDMENT, AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

[Signature Page Follows]

 

Page 6

 

 

Executed as of the date first written above.

 

  BORROWER:       UNITED DEVELOPMENT FUNDING III, LP       By: UMTH Land
Development, L.P., its general partner       By: UMT Services, Inc., its general
partner           By: /s/ Ben Wissink   Name: Ben Wissink   Title: Chief
Operating Officer           LENDER:           /s/ Wesley J. Brockhoeft   WESLEY
J. BROCKHOEFT, an individual

 

Page 7

 

 

RATIFICATION OF LOAN DOCUMENTS

 

Each of UMTH Land Development, L.P. ("General Partner") and UMT Services, Inc.
("UMT Services"): (i) consents and agrees to this Amendment (including, without
limitation, Section 4.2 thereto), (ii) ratifies and confirms the terms and
provisions of the Agreement, and (iii) makes the representations, warranties,
covenants and agreements in the Agreement which are, by their terms, applicable
to it in its capacity as the General Partner or UMT Services, respectively.

 

  UMTH LAND DEVELOPMENT, L.P.       By: UMT Services, Inc., its general partner
          By: /s/ Ben Wissink     Name: Ben Wissink     Title: Chief Operating
Officer           UMT SERVICES, INC.           By: /s/ Ben Wissink     Name: Ben
Wissink     Title: Chief Operating Officer

 

Page 8

 

